Opinion filed July 30, 2021




                                     In The

        Eleventh Court of Appeals
                                 ___________

                              No. 11-20-00231-CR
                                 ___________

                HAROLD EDWARD MORGAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court at Law
                             Erath County, Texas
                         Trial Court Cause No. 47801


                       MEMORAND UM OPI NI ON
       Appellant, Harold Edward Morgan, has filed in this court a motion to dismiss
his appeal. In the motion, Appellant states that he no longer desires to pursue this
appeal, and he requests that his appeal be dismissed. The motion is signed by both
Appellant and Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules
of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


                                                            PER CURIAM


July 30, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2